OPINION OF THE COURT
Appellant-respondent having moved for leave to appeal to the Court of Appeals and for a stay in the above causes; and respondent-appellant having moved for leave to appeal to the Court of Appeals in the above causes; upon the papers filed and due deliberation, it is ordered, that the motions for leave to appeal are denied; and it is further ordered, that the motion for a stay is dismissed as academic.
Concur: Chief Judge Lippman and Judges Read, Smith and Pigott. Judge Graffeo dissents in an opinion.